DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/EP2019/073072, being filed on August 29, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 7-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godager (GB 475910).
claim 1, Godager teaches a cable conduit (2), comprising: at least one cable (97); a tube (7), which accommodates the cable (97) in an interior space (interior of the tube (7)); a sensor (95) capable of sensing an environmental condition in the interior space (interior of the tube (7); configured to measure and monitor the wellbore conduit (7), page 11, lines 10-12); an actuator (sensor/actuator (10a,b)) capable of changing the environmental condition in the interior space (interior of the tube (7)) by actively controlling an atmosphere inside the tube (7)(an actuator produces motion by converting energy and signals going into the system, and therefore capable of changing the environmental condition in the interior space).  

In regards to claim 2, Godager teaches the cable conduit (2) of claim 1, further comprising: a control device (WIU 1) for receiving measurement values from the sensor (29-34) and for sending control commands to the actuator (35-37)(pressure/temperature sensors, page 17 lines 20-25).  

In regards to claim 3, Godager teaches the cable conduit (2) of claim 1, wherein the cable (97) is a power line (electric-line cable, claim 1).  

In regards to claim 4, Godager teaches the cable conduit (2) of claim 2, wherein the sensor (95) comprises a power line transmission device (ET) for sending measurement values via the cable (97); wherein the actuator (sensor/actuator (10a,b)) comprises an additional power line transmission device (CA) for receiving control commands via the cable (97)( Attached to the ET is also a Cable Adaptor (CA) connecting the control or electric line cable to the ET; the ET may include a Sensor/Actuator Package (SAP), page 9, lines 7-18).  

claim 5, Godager teaches the cable conduit (2) of claim 2,  wherein the sensor (95) comprises a wireless sender (WIU, 11a) for sending measurement values; wherein the actuator (sensor/actuator (10a,b)) comprises a wireless receiver (WIA, 11b) for receiving control commands.  

In regards to claim 7, Godager teaches the cable conduit (2) of claim 1, wherein the sensor (95) is supplied with electrical energy from a wire (97) accommodated in the tube (7).  

In regards to claim 8, Godager teaches the cable conduit (2) of claim 1, wherein the sensor (95) is supplied from the cable (97) with electrical energy.  

In regards to claim 9, Godager teaches the cable conduit (2) of claim 1, further comprising: a fitting (4) attached to an end of the tube (7); wherein the actuator (10a,b) is mounted to the fitting (4, figure1).  

In regards to claim 10, Godager teaches the cable conduit (2) of claim 1, further comprising: a T-connection (via (4) figure 1) interconnected into the tube (7), wherein the cable (97) is guided through the T-connection (figure 1); wherein the actuator (10a,b) is mounted to the T-connection (4, via 70).  

In regards to claim 11, Godager teaches the cable conduit (2) of claim 1, wherein the actuator (10a,b) is directly mounted to the tube (7)(figure 2).  

In regards to claim 12, Godager teaches the cable conduit of claim 1, (10) of one of the previous claims, wherein the sensor (95) is at least one of: a temperature sensor (page 3, lines 10-12). page 4 of 7Atty. Docket No. 753025Preliminary Amendment  
claim 14, Godager teaches a method for adapting an environmental condition in a cable conduit (2), according to one of the previous claims, by actively controlling an atmosphere inside the tube (interior of the tube (7))(page 3, lines 16-20), the method comprising: providing at least one cable (97) accommodated in an interior space of a tube (7); providing a sensor (95) for sensing the environmental condition in the interior space; providing an actuator (10a,b) for changing the environmental condition in the interior space by actively controlling the atmosphere inside the tube (7); sensing the environmental condition in the interior space (7) with the sensor (95); sending measurement values of the environmental condition to a control device (WIU 1); evaluating the measurement values with the control device (WIU 1) and determining, whether the environmental condition has to be changed ; generating and sending control commands to the actuator (10a,b) with the control device (WIU 1); changing the environment condition with the actuator (10a.b) based on the control commands (monitor and control wellbore and formation parameters in-situ from an electromagnetic intervention tool operated inside the wellbore completion, page 1, lines4-9).  

In regards to claim 15, Godager teaches the method of claim 14, wherein the cable conduit (2) comprises a plurality of sensors (20-34) and the control device (WIU 1) receives measurement values from the plurality of sensors (20-34); wherein the measurement values are evaluated to determine a location of a defect of the cable conduit (2) (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godager (GB 475910) in view of Lange et al. (US 2016/0258218).

In regards to claim 6, Godager teaches the cable conduit (2) of claim 1, further comprising: page 3 of 7Atty. Docket No. 753025Preliminary Amendment an energy harvesting device (100) for supplying the sensor (95) with electrical energy.

Godager does not teach the sensor comprises an RFID tag for supplying the sensor with electrical energy and/or for sending measurement values.  

Lange et al. teaches an RFID tag (paragraph [0059]) for supplying the sensor with electrical energy and/or for sending measurement values.  

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teaching of Godager, the RFID tag as taught by Lange et al. to trigger operation of the electric motor (paragraph[0059]).

In regards to claim 13, Godager teaches the cable conduit (2) of claim 1.

Godager does not teach the actuator is at least one of: a ventilator; a heater; a cooler; a flap.  

Lange et al. teaches an actuator (182) is at least one of: a ventilator; a heater (heater, paragraph).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the actuator of Godager to be a heater as taught by Lange et al. to heat a portion of the downhole tool to a threshold temperature, while in the bore. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847